Dear Auditor Schweich:
This office received your letter of May 2, 2011, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Michael Moore. The fiscal note summary that you submitted is as follows:
  Compliance with this proposal may result in state and local law enforcement agencies purchasing/upgrading computer software or purchasing cameras for law enforcement vehicles. Those costs will vary by agency based on prior expenditures for these items and compliance decisions made.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________
  CHRIS KOSTER
  Attorney General *Page 1